UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 18-25042-CIV-MORENO
BARBARA GARCIA,

Plaintiff,

VS.

GOODWILL INDUSTRIES OF SOUTH
FLORIDA, INC.,

Defendant.
/

 

ORDER GRANTING MOTION TO DISMISS AND
ORDER DISMISSING COMPLAINT WITH PREJUDICE

In this disability discrimination case, Plaintiff Barbara Garcia alleges in her Second Amended
Complaint that her former employer, Defendant Goodwill Industries of South Florida, Inc., violated
the Americans with Disabilities Act and the Florida Civil Rights Act by terminating Garcia’s
employment while she suffered from a heart condition. Goodwill Industries filed a Motion to Dismiss
(D.E. 20), asking the Court to dismiss the Second Amended Complaint with prejudice, for failing to
state a claim upon which relief can be granted. Garcia insists that her allegations both comply with
the Federal Rules of Civil Procedure and plausibly allege violations of federal and state law.

THE COURT has considered the Motion to Dismiss, the Response in Opposition, the Reply,
the pertinent portions of the record, and being otherwise fully advised in the premises, it is

ADJUDGED that the Motion is GRANTED because Garcia’s allegations do not plausibly
allege that she suffered a covered disability under the American’s with Disabilities Act, or that she
was disabled at the time of her adverse employment decision. Furthermore, the Complaint is
DISMISSED WITH PREJUDICE because the Second Amended Complaint fails to cure pleading

deficiencies previously identified by the Court, and because any further amendment would be futile.

 
I. BACKGROUND!

In 2016, Plaintiff Barbara Garcia was employed by Defendant Goodwill Industries.
Around July 4, 2016, Garcia went to the hospital after “experiencing chest pains.” (D.E. 19 at § 19.)
While at the hospital she was diagnosed with “being in the early stages of a heart attack.” Jd. Garcia’s
doctors wrote her two medical notes that took her off work until August 18, 2016. She provided both
doctor’s notes to her employer, Goodwill Industries, who accepted the notes. On August 18, 2016,
during a scheduled follow-up appointment, Garcia received a new note from her doctor that kept her
off work until August 22, 2016. When Garcia gave this doctor’s note to Goodwill Industries, her
manager “tore up the note.” Jd. at J 24.

On August 19, 2016, a different doctor wrote Garcia a new medical note stating that she
showed “signs of a transient stroke, uncontrolled blood pressure, and coronary artery disease.” Jd. at
4,25. This medical note also stated that Garcia’s medical condition was “unstable” and that she
“should avoid lifting anything more than 10lbs.” Jd. Once more, Garcia provided the medical note
to Goodwill Industries. According to Garcia, her “medical condition substantially limited her ability
to go to work, a major life activity.” Jd. at J 34.

Then, on August 23, 2016, Garcia showed up for work at Goodwill Industries “with her
uniform on ready to work and get back on the job,” but was turned away by her manager who informed
her that she was not allowed to work. Jd. at [§ 26-28. It was not until August 26, 2019 that Garcia

received a letter (dated August 24, 2016) formally notifying her that her employment was terminated.*

 

' The facts in this section are taken directly from the Second Amended Complaint, as the Court
is required at this stage to accept all allegations as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009).

* The August 23 and 26 communications are the only two alleged communications that

Goodwill Industries made to Garcia regarding the termination of her employment.
-2-

 
Il. LEGAL STANDARD

“A pleading that states a claim for relief must contain . . . a short and plain statement of the
claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a motion to
dismiss, a “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief
that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S.
544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows
the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Jd.
(citing Twombly, 550 U.S. at 556). “While legal conclusions can provide the framework of a
complaint, they must be supported by factual allegations.” Jd. at 679. Detailed factual allegations
are not required, but a complaint must offer more than “labels and conclusions” or “a formulaic
recitation of the elements of the cause of action.” Twombly, 550 U.S. at 555 (citation omitted).
The factual allegations must be enough to “raise a right to relief above the speculative level.” Jd.
(citations omitted). Finally, at the motion to dismiss stage, the Court must view the allegations in
the complaint in the light most favorable to the plaintiff and accept well-pleaded facts as true. See St.
Joseph’s Hosp., Inc. v. Hosp. Corp. of Am., 795 F.2d 948, 954 (11th Cir. 1986).

II. DISCUSSION

The thrust of Garcia’s Second Amended Complaint is that Goodwill Industries violated the
Americans with Disabilities Act and the Florida Civil Rights Act when it decided to terminate
Garcia’s employment based on a heart condition (i.e. her disability), while she still suffered from the
heart condition. Goodwill Industries argues that Garcia’s disability discrimination claims under these
Acts should be dismissed because: (1) Garcia fails to allege facts establishing that her alleged
disability is covered under these Acts; and (2) even assuming Garcia can establish she suffered a
covered disability, she fails to allege facts showing she was disabled at the time of her adverse

employment decision.

 
At the outset, disability discrimination claims under the Florida Civil Rights Act are analyzed
using the same framework as claims under the Americans with Disability Act. See Holly v. Clairson
Indus., L.L.C., 492 F.3d 1247, 1255 (11th Cir. 2007) (citing D’Angelo v. ConAgra Foods, Inc.,
422 F.3d 1220, 1224 n.2 (11th Cir. 2005)). Consequently, to state a claim for disability discrimination
under both Acts, Garcia must allege factual matter showing that she: (1) had a disability;
(2) was qualified, with or without reasonable accommodations; and (3) was unlawfully discriminated
against because of her disability. Albright v. Columbia Cty. Bd. of Educ., 135 F. App’x 344, 345
(11th Cir. 2005) (citing Rossbach v. City of Miami, 371 F.3d 1354, 1356-57 (11th Cir. 2004)
(citing 42 U.S.C. § 12112(a))). Here, Goodwill Industries’s arguments for dismissal focus only on
the first prong, which includes whether Garcia suffered a covered disability and whether she suffered
the covered disability at the time her employment was terminated.

A. COVERED DISABILITY

The American’s with Disabilities Act forbids covered entities from discriminating “against a
qualified individual on the basis of disability in regard to . . . the hiring, advancement, or discharge
of employees .. . and other terms, conditions, and privileges of employment.” 42 U.S.C. § 12112(a).
The Act defines “disability” as “a physical or mental impairment that substantially limits one or more
major life activities of such individual” or “being regarded as having such an impairment.”
See § 12102(1)(A), (C). The Act goes on to define “major life activities” to include “caring for
oneself, performing manual tasks, seeing, hearing, eating, sleeping, walking, standing, lifting,
bending, speaking, breathing, learning, reading, concentrating, thinking, communicating, and
working.” § 12102(2)(A).

In the Eleventh Circuit, courts have found that “merely noting the existence of a physical
ailment, such as heart disease, without more, does not constitute a disability within the meaning of

the applicable statute.” Peklun v. Tierra Del Mar Condo. Ass’n, Inc., 2015 WL 8029840, at *8

-4-

 
(S.D. Fla. Dec. 7, 2015) (citing Hilburn v. Murata Elecs. of N. Am., Inc., 181 F.3d 1220, 1227-28
(11th Cir. 1999)). Rather, a complaint must allege factual matter explaining how the alleged ailment
substantially limits a major life activity. Jd. at *8; cf Holton v. First Coast Serv. Options, Inc., 703
F. App’x 917, 921 (11th Cir. 2017), cert. denied, 138 S. Ct. 1265 (2018) (finding allegation that a
back impairment “when active substantially limit[ed] one or more ... major life activities” was
conclusory and could not establish a disability under the Americans with Disabilities Act).

The same is true in district courts throughout the country, which routinely reject conclusory
allegations of disabilities under the Americans with Disabilities Act. See, e.g., French v. Idaho State
AFL-CIO, 164 F. Supp. 3d 1205, 1218 (D. Idaho 2016) (“Without any facts concerning the nature or
extent of her disabilities, [plaintiff's] allegations are insufficient to plausibly suggest she has a
disability under the ADA.”); Mabry v. Neighborhood Defender Serv., 769 F. Supp. 2d 381, 401
(S.D.N.Y. 2011) (dismissing ADA claim because complaint alleged “no facts tending to show that
[plaintiffs] medical condition limits, let alone substantially limits,” any major life activity); see also,
e.g., Baker v. Nw. Med. Lake Forest Hosp., 2017 WL 2908766, at *5 (N.D. III. July 7, 2017)
(“[Plaintiff] has not alleged or explained, however, how either of these diseases substantially limits
any major life activity... This alone is sufficient to dismiss her disability discrimination claims.”);
Lambdin v. Marriott Resorts Hosp. Corp., 2015 WL 263569, at *2 (D. Haw. Jan. 21, 2015) (“It is not
enough for [plaintiff] to state, in conclusory fashion, that he has a disability. Having been injured or

‘living with an impairment does not necessarily guarantee that one is protected by the ADA.”);
Longariello v. Phoenix Union High Sch. Dist., 2009 WL 4827014, at *5 (D. Ariz. Dec. 15, 2009)
(“Although he alleges that he is ‘disabled,’ .. . Plaintiff fails to identify the nature of his impairment
and how that impairment substantially limits one or more of his major life activities.”).

Here, the sole contention in the Second Amended Complaint specific to major life activities

is Garcia’s conclusory allegation that her “medical condition substantially limited her ability to go to

-5-

 
work, a major life activity.” (D.E. 19 at 34.) Tangentially—although not alleged with specific
reference to major life activities—Garcia also asserts: (1) she “experience[ed] chest pains” and was
diagnosed with “being in the early stages of a heart attack,” id. at 19; and (2) a doctor’s note stated
that Garcia showed “signs of a transient stroke, uncontrolled blood pressure, and coronary artery
disease,” that her medical condition was “unstable,” and that she “should avoid lifting anything more
than 10lbs,” id. at § 25.

The Court finds that these conclusory and unelaborated allegations fall short of establishing a
covered disability under the Americans with Disabilities Act. The Second Amended Complaint is
entirely devoid of factual allegations explaining or showing how the alleged heart condition limits—
let alone substantially limits—any of Garcia’s major life activities (employment related or otherwise).
Simply put, these conclusory allegations are not enough to state a plausible disability discrimination
claim under the Americans with Disabilities Act, and by extension the Florida Civil Rights Act.

B. TIMING OF ADVERSE EMPLOYMENT ACTION

Even if Garcia sufficiently alleged a covered disability under the Americans with Disabilities
Act and the Florida Civil Rights Act, she still fails to allege factual matter that, taken as true, would
establish that she was disabled at the time her employment was terminated.

As discussed above, the Americans with Disabilities Act defines “disability” as, inter alia,
“a physical or mental impairment that substantially limits one or more major life activities of such
individual” or “being regarded as having such an impairment.” See § 12102(1)(A), (C). In the
Eleventh Circuit, it is settled that the term “impairment” in these sub-sections is “limited to

°°

impairments that exist at the time of the adverse employment action....” See Equal Emp’t.
Opportunity Comm’n v. STME, LLC, 938 F.3d 1305, 1315-16 (11th Cir. 2019) (collecting cases).

Furthermore, “[a]n adverse employment action is deemed to have occurred when the employer made

the final decision and communicated it to the employee.” Thomas v. CVS/Pharmacy, 336 F. App’x

-6-

 
913, 915 (11th Cir. 2009) (per curiam) (citing Del. State Coll. v. Ricks, 449 U.S. 250, 258, 261-62
(1980)); see also Liu v. Univ. of Miami, 138 F. Supp. 3d 1360, 1369 (S.D. Fla. 2015), aff'd sub nom.
Liu v. Univ. of Miami Sch. of Med., 693 F. App’x 793 (11th Cir. 2017) (ver curiam) (noting same).

Here, Garcia alleges that when she showed up to Goodwill Industries on August 23, 2016—
“with her uniform on ready to work and get back on the job”—her manager informed her that
“she was not allowed to work.” (D.E. 19 at §§ 26-27.) Garcia also alleges that around
August 26, 2016, she “received a letter dated August 24, 2016 informing [her] that she no longer
worked for Defendant.” Jd. at { 29. These allegations doom Garcia’s claims. While Garcia centers
her case on “the exact date of the adverse employment decision’*>—which she argues is “unknown”
and thus “discovery is required” to find out the facts behind the decision (see D.E. 21 at 7)—the date
of the employer’s final decision is not the relevant date in assessing whether Garcia can state a claim.
Rather, the Court must look to the date the final decision was communicated to Garcia. See Thomas,
336 F. App’x at 915.

According to the Second Amended Complaint, the final employment decision was
communicated to Garcia on either August 23, 2016 (when the manager verbally informed Garcia that
she was not allowed to work) or on August 26, 2016 (the date Garcia received the formal
termination letter). (See D.E. 19 at [§ 27, 29.) Either way, Garcia’s claims fail because the final
employment decision was communicated to her when she was not disabled—i.e. when she was
“ready to work and get back on the job.” /d. at ¥ 26.

Therefore, even when taking Garcia’s allegations as true, she fails to plausibly allege that she

was disabled under the Americans with Disabilities Act at the time of her adverse employment

 

3 For instance, Garcia alleges that Goodwill Industries “made [the] decision to terminate [her]
before August 24, 2016, when [she] was still unable to work due to her medical condition.”
(D.E. 19 at 31.) Slightly more specific, Garcia also alleges the “actual date of the decision of
termination falls between August 18, 2016 and August 22, 2016, as evidenced by the Defendant’s
actions.” Jd. at § 30.

-7-

 

 

 
decision. See, e.g., Equal Emp’t. Opportunity Comm’n v. STME, LLC, 309 F. Supp. 3d 1207, 1216
(M.D. Fla. 2018), aff'd, 938 F.3d 1305 (11th Cir. 2019) (dismissing Americans with Disabilities Act
claim because “Lowe had no existing rights under the ADA at the time of her termination, including
no right to an accommodation, because she was not disabled, she was not regarded as being disabled,
nor had she associated with any persons known to be disabled”); Draper v. Fla. Rest. Grp., Inc.,
2011 WL 13175991, at *8 (M.D. Fla. Apr. 5, 2011) (“At the time of his termination, the evidence is
undisputed that [plaintiff] was not substantially limited in one or more major life activity, and
therefore [plaintiff] cannot satisfy his burden of proof necessary to establish a disability within the
meaning of the ADA.”); see also Rocco v. Gordon Food Serv., 998 F. Supp. 2d 422, 427-28
(W.D. Pa. 2014), aff'd, 609 F. App’x 96 (3d Cir. 2015) (dismissing Americans with Disabilities Act
claim where “[a]t the time plaintiff was terminated, he was medically cleared to resume work”);
Koller v. Riley Riper Hollin & Colagreco, 850 F. Supp. 2d 502, 513-15 (E.D. Pa. 2012) (dismissing
Americans with Disabilities Act claim with prejudice where the Amended Complaint made “no
allegations regarding [plaintiff's] physical condition at the time of termination,” but rather
“conclusively” stated that “[a]t the time of his firing, [p]laintiff was physically impaired and disabled
within the meaning of the ADA”).

Cc. DISMISSAL WITH PREJUDICE

The Court also finds that the Second Amended Complaint should be dismissed

with prejudice. Two reasons justify this conclusion.

 

* While Garcia did not request leave to amend in her Response in Opposition, or separately
file a motion requesting leave to amend, the Court is not required to grant such leave sua sponte.
See Avena v. Imperial Salon & Spa, Inc., 740 F. App’x 679, 683 (11th Cir. 2018) (“[W]e’ve rejected
the idea that a party can await a ruling on a motion to dismiss before filing a motion for leave to
amend.”) (citing Wagner v. Daewoo Heavy Indus. Am. Corp., 314 F.3d 541, 542 (11th Cir. 2002)
(holding that “[a] district court is not required to grant a plaintiff leave to amend his complaint
sua sponte when the plaintiff, who is represented by counsel, never filed a motion to amend nor
requested leave to amend before the district court’)).

-8-

 
First, the Second Amended Complaint fails to cure the pleading deficiencies that were
specifically identified by the Court during a hearing on Goodwill Industries’s motion to dismiss the
Amended Complaint. The Eleventh Circuit has recognized that “[a]fter a district court grants an
opportunity to amend and identifies the pleading’s deficiencies, if the plaintiff fails to submit a proper
pleading, dismissal with prejudice is appropriate.” Bloom v. Alvereze, 498 F. App’x 867, 884
(11th Cir. 2012) (citing Welch v. Laney, 57 F.3d 1004, 1009 (11th Cir. 1995)). During the hearing,
the Court explained that merely alleging a “heart condition” and/or “early stages of a heart attack”
was not enough to state a claim under the American with Disabilities Act. In granting Garcia leave
to amend her complaint, the Court instructed that the Second Amended Complaint needed to allege
facts explaining “how [the heart condition] affects her.” Despite this guidance, the Second Amended
Complaint still fails to allege facts explaining how these conditions “substantially limit” any of
Garcia’s major life activities. Accordingly, the Second Amended Complaint is dismissed with
prejudice for failing to cure the critical pleading deficiency specifically identified by the Court.
See RMP Enters, LLC v. Conn. Gen. Life Ins. Co., 2018 WL 6110998, at *10 (S.D. Fla.
Nov. 21, 2018) (dismissing first amended complaint with prejudice where the court provided the
plaintiffs “with a clear directive on how to cure their pleading deficiencies” and the plaintiffs “fail[ed]
to follow those instructions and cure the pleading deficiencies”) (citations omitted).

The second reason the Second Amended Complaint is dismissed with prejudice is that the
filing of a third amended complaint would be futile. In this Circuit, denying leave to amend is
“justified by futility when the complaint as amended is still subject to dismissal.” Hall v. United Ins.
Co. of Am., 367 F.3d 1255, 1263 (11th Cir. 2004) (quoting Burger King Corp. v. Weaver, 169 F.3d
1310, 1320 (11th Cir. 1999)). As discussed above, Garcia received notice of the final employment
decision after she returned to work with medical clearance from her doctors (i.e. when she was no

longer disabled within the meaning of the Americans with Disabilities Act). Therefore, Garcia can

-9.

 

 

 
“add no facts to a [third amended complaint] that would change the outcome compelled by the
allegations” in the Second Amended Complaint. See Espinoza v. Countrywide Home Loans
Servicing, L.P., 2014 WL 3845795, at *7 (S.D. Fla. Aug. 5, 2014), aff'd, 708 F. App’x 625
(11th Cir. 2017) (per curiam) (denying leave to amend second amended complaint as futile). That is,
there are no new facts that Garcia can allege to establish that her employment was terminated while
she was still disabled within the meaning of the Americans with Disabilities Act. Consequently, any
further amendment would be futile. /d; see also STME, LLC, 309 F. Supp. 3d at 1216, aff'd, 938
F.3d 1305 (11th Cir. 2019) (denying leave to amend complaint as futile because the underlying
claimant “had no existing rights under the ADA at the time of her termination . . . because she was
not disabled”).
IV. CONCLUSION

For these reasons, it is

ADJUDGED that the Motion to Dismiss is GRANTED and that the Second Amended
Complaint is DISMISSED WITH PREJUDICE. The Clerk of Court is directed to close the case.

LEN
DONE AND ORDERED in Chambers at Miami, Florida, this of November 2019.

 

   

FE .
ITED STATES DISTRICT JUDGE
Copies furnished to:

Counsel of Record

-10-

 

 

 
